EXHIBIT 10.3
 
THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF.  THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID
ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


VU1 CORPORATION


Common Stock Purchase Warrant
 

   
  Warrant Number
W-2009A-____
 
  Issue Date
June 8, 2009
 
  Expiration Date
 
June 8, 2012
  Name of Warrant Holder
 
Full Spectrum Capital, LLC
  Number of Shares of Common Stock
  (subject to adjustment as provided herein)
 
625,000 shares
  Exercise Price per Share
 
$0.75

 
Vu1 Corporation, a California corporation (the “Company”), for value received,
hereby certifies that the Warrant Holder identified above or its registered
assigns (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company up to the number of shares of Company common stock, no
par value per share (the “Common Stock”), set forth above at the exercise price
per share set forth above, on the terms and conditions set forth herein.  The
number of shares of Common Stock issuable upon exercise of this Warrant, and the
exercise price per share, each as adjusted from time to time pursuant to the
provisions of this Warrant, are hereinafter referred to as the “Warrant Stock”
and the “Exercise Price,” respectively.


1.           Manner of Exercise.  This Warrant may be exercised in whole or in
part by delivering to the Company at its principal place of business (i) this
Warrant, (ii) the form of Election to Purchase attached hereto as Exhibit A duly
completed and executed by Holder, and (iii) cash, wire transfer, or bank check
payable to the Company, in the amount of the Exercise Price multiplied by the
number of shares for which this Warrant is being exercised (the “Purchase
Price”).  Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant
shall have been surrendered to the Company as provided herein or at such later
date as may be specified in the executed form of Election to Purchase.
 
 
-1-

--------------------------------------------------------------------------------

 

2.           Delivery of Stock Certificate.  As soon as practicable after the
exercise of this Warrant, in full or in part, and in any event within 10 days
thereafter, the Company at its expense will cause to be issued in the name of
and deliver to the Holder (a) a certificate or certificates for the number of
fully paid and nonassessable shares of Warrant Stock to which Holder shall be
entitled upon such exercise and (b) if applicable, a new Warrant of like tenor
to purchase up to that number of shares of Warrant Stock, if any, not previously
exercised by Holder.  Holder shall for all purposes be deemed to have become the
holder of record of such shares of Warrant Stock on the date on which this
Warrant was properly exercised in accordance with Section 1, irrespective of the
date of delivery of the certificate or certificates representing the Warrant
Stock; provided that, if the date of such exercise is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of record of such shares of Warrant Stock at the close of
business on the next succeeding date on which the stock transfer books are open.


3.           Covenants.


a.           Exercise Shares.  The Company covenants and agrees that all Warrant
Stock that may be issued upon the exercise of the rights represented by this
Warrant will, upon issuance, be validly issued and outstanding, fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issuance thereof.  The Company further covenants and agrees that the Company
will at all times during the Exercise Period, have authorized and reserved, free
from preemptive rights, a sufficient number of shares of its Common Stock to
provide for the exercise of the rights represented by this Warrant.  If at any
time during the Exercise Period the number of authorized but unissued shares of
Common Stock shall not be sufficient to permit exercise of this Warrant, the
Company will take such corporate action as may, in the opinion of its counsel,
be necessary to increase its authorized but unissued shares of Common Stock to
such number of shares as shall be sufficient for such purposes.


b.           No Impairment.  Except and to the extent as waived or consented to
by the Holder, the Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all such action as may be necessary or appropriate in order to
protect the exercise rights of the Holder against impairment.


c.           Notices of Record Date.  In the event of any taking by the Company
of a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution, the Company shall mail to the Holder, at least ten (10) days
prior to the date specified herein, a notice specifying the date on which any
such record is to be taken for the purpose of such dividend or distribution.


4.           Termination.


To the extent not earlier exercised, the Warrant evidenced hereby shall be void
and of no effect and all rights hereunder shall cease upon the earlier of
(a) 5:00 p.m. Pacific Time on the Expiration Date set forth above, or (b) the
closing of any merger, consolidation or other reorganization of the Company with
or into any other corporation or other business entity, or the sale of all or
substantially all of its assets, or the liquidation or dissolution of the
Company (each, a “Transaction”).  The Company shall provide Holder with written
notice not less than 30 days prior to the closing of any proposed
Transaction.  All restrictions set forth herein on the shares of Warrant Stock
issued upon exercise of any rights hereunder shall survive such exercise and
expiration of the rights granted hereunder.

 
-2-

--------------------------------------------------------------------------------

 

5.           Adjustments to Warrant.


a.            In the event of changes in the outstanding Common Stock of the
Company by reason of stock dividends, splits, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations, or the like, the number and class of shares
available under the Warrant in the aggregate and the Exercise Price shall be
correspondingly adjusted to give the Holder of the Warrant, on exercise for the
same aggregate Exercise Price, the total number, class, and kind of shares as
the Holder would have owned had the Warrant been exercised prior to the event
and had the Holder continued to hold such shares until after the event requiring
adjustment.  The form of this Warrant need not be changed because of any
adjustment in the number of Warrant Shares subject to this Warrant.


b.           If any change in the outstanding shares of Common Stock of the
Company or any other event occurs as to which the other provisions of this
Section 5 are not strictly applicable or if strictly applicable would not fairly
protect the purchase rights of the Holder of the Warrant in accordance with such
provisions, then the Board of Directors of the Company shall make an adjustment
in the number and class of securities available under the Warrant, the Exercise
Price or the application of such provisions, so as to protect such purchase
rights as aforesaid.  The adjustment shall be such as to give the Holder of the
Warrant upon exercise for the same aggregate Exercise Price the total number,
class and security as he would have owned had the Warrant been exercised prior
to the event and had he continued to hold such securities until after the event
requiring adjustment.


c.           Whenever the Exercise Price or the number of Exercise Shares
purchasable hereunder shall be adjusted pursuant to this Section 5, the Company
shall prepare a certificate setting forth, in reasonable detail, the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated. Such certificate shall be signed by its chief
financial officer and shall be delivered to the Holder.


6.           Restrictions on Transfer.  Neither this Warrant nor the Warrant
Stock have been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any applicable state law, and no interest therein may be
sold, distributed, assigned, offered, pledged or otherwise transferred unless
(a) there is an effective registration statement under the Securities Act and
applicable state securities laws covering any such transaction involving said
securities, (b) the Company receives an opinion of legal counsel for Holder
(concurred in by legal counsel for the Company) stating that such transaction is
exempt from registration, or (c) the Company otherwise satisfies itself that
such transaction is exempt from registration.


7.           Legend.  A legend setting forth or referring to the restrictions
stated in Section 6 shall be placed on this Warrant, any replacement hereof and
any certificates representing Warrant Stock, and a stop transfer restriction or
order shall be placed on the books of the Company and with any transfer agents
against this Warrant and shares of Warrant Stock until they may be legally sold
or otherwise transferred.


8.           Fractional Shares.  No fractional shares shall be issued upon the
exercise of the Warrant.  In lieu of fractional shares, the Company shall round
the number of shares to be issued upon exercise of this Warrant to the nearest
whole share.


9.           Holder as Owner.  Unless this Warrant is transferred or assigned,
the Company may deem and treat the Holder at all times as the absolute owner of
the Warrant evidenced hereby for all purposes regardless of any notice to the
contrary.


10.         No Rights as Shareholder.  This Warrant shall not entitle Holder to
any voting rights or any other rights as a shareholder of the Company, or to any
other rights whatsoever except the rights stated herein; and no dividend or
interest shall be payable or shall accrue in respect of this Warrant or the
shares purchasable hereunder unless, and until, and except to the extent that,
this Warrant shall be exercised.

 
-3-

--------------------------------------------------------------------------------

 

11.           Exchange or Destruction of Warrant.  This Warrant is exchangeable,
without expense to Holder and upon delivery hereof to the Company, for Warrants
of different denominations entitling Holder to purchase shares of Warrant Stock
equal in total number and identical in type to the shares of Warrant Stock
covered by this Warrant.  In addition, upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction, or
mutilation of this Warrant and, in the case of any such loss, theft or
destruction, upon receipt of an affidavit and indemnity reasonably satisfactory
to the Company, or in the case of any such mutilation upon surrender and
cancellation of such Warrant, the Company at its expense will make and deliver a
new Warrant, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Warrant.


12.           Notices.  Unless otherwise provided, any notice, request or other
document required or permitted to be given or delivered to Holder hereof or the
Company shall be given in writing and shall be deemed effectively given (a) upon
personal delivery to the party to be notified, (b) upon confirmation of receipt
by fax by the party to be notified, or (c) upon receipt if delivered by prepaid
overnight delivery, courier service or registered or certified mail addressed,
(i) if to Holder, to the address of Holder most recently furnished in writing to
the Company and (ii) if to the Company, to the address set forth below, or in
either case at such other address as such party may designate by five days’
advance written notice to the other party given in the foregoing manner.


13.           Successors and Assigns.  The terms and provisions of this Warrant
shall be binding upon the Company and Holder and their respective successors and
assigns, subject at all times to the restrictions set forth herein.


14.           Applicable Law.  The validity, interpretation and performance of
this Warrant shall be governed by the laws of the State of Washington.


EXECUTED as of the day and year first above written.


VU1 CORORATION
 
By:
/
 
Matt DeVries
 
Chief Financial Officer
   
Address:
557 Roy Street, Suite 125
 
Seattle, Washington, 98109

 
 
-4-

--------------------------------------------------------------------------------

 

Exhibit A to Common Stock Purchase Warrant


ELECTION TO PURCHASE


Vu1 Corporation
4102 Linden Ave N., Suite 302
Seattle, Washington, 98103
Attention:  Corporate Secretary


The undersigned hereby irrevocably elects to purchase __________ shares of
Common Stock of Vu1 Corporation, a California corporation (the “Company”),
issuable upon the exercise of the attached Warrant, and requests that
certificates for such shares be issued in the name of and delivered to the
undersigned at the address stated below.  If said number of shares shall not be
all the shares which may be purchased pursuant to the attached Warrant, the
Company shall issue a new Warrant to the Holder evidencing the right of the
Holder to purchase the balance of such shares under terms identical to the
attached Warrant.


The undersigned hereby agrees with and represents to the Company that such
shares of Common Stock are acquired for investment and not with a view to, or
for sale in connection with, any distribution or public offering thereof within
the meaning of the Securities Act of 1933, as amended, and that the undersigned
has no present intention of distributing or reselling such shares.  The
undersigned acknowledges and agrees that the exercise of the attached Warrant
and the issuance and transfer of the Common Stock to be purchased are subject to
Sections 6 and 7 of the attached Warrant.


Payment enclosed in the amount of:
$_________________
   
Dated:  ______________, 20__
     
Name of Holder of Warrant (please print):
________________________________
   
Address:
________________________________
________________________________
________________________________
 
Signature:
________________________________

 
 
 

--------------------------------------------------------------------------------

 